Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 11/23/2020. In virtue of this communication, claims 1-20 filed on 11/23/2020 are currently pending in the instant application.
  Information Disclosure Statement
The information Disclosure statement (IDS) form PTO-1449, filed on 1/23/2020 and 08/02/2021 are in compliance with the provisions of CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner. 

Drawings
The drawings were received on 11/23/2020 have been reviewed by Examiner and they are acceptable.
 
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 



Double Patenting

           The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed.Cir.1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant independent claims 1(method),12(apparatus) are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over corresponding similar independent claims 1 (method), and 34 (apparatus) of co-owned US Patent No. 9,928,410, also similar independent claims 1 (method), 10 (Computer readable medium), and 11 (apparatus) of co-owned US Patent No. 10,860,887, The conflicting claims are not identical because the embodiments of co-owned claims  omit steps not explicitly required by the embodiment of instant claims.  However, the conflicting claims are not patentably distinct from each other because:
·       Instant claims and co-owned claims recite common subject matter;
·       Instant claims, which recite the open ended transitional phrase “comprising,” does not preclude the difference in steps recited by co-owned claims, and
·       the elements of instant claims are obvious over co-owned claims, and completely anticipate the subject matter of instant claim, and “anticipation is the epitome of obviousness” Connell v. Sears, Roebuck & Co.,722 F.2d 1542, 1548, 220 USPQ 193, 198 (Fed. Cir. 1983) (citing In re Fracalossi, 681F.2d 792, 215 USPQ 569 (CCPA 1982)).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-2, 4-5, 11-13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cieplinski et al. (US 2014/0071308,) in view of Santos et al. (US 9,569,700).

Regarding Claim 1, Cieplinski discloses “a method of recognizing an object,” (Cieplinski, ¶ [0019], Fig. 1A, disclosing a face detector being utilized to detect one or more faces in the image)
 “the method comprising: determining a first area and a second area in an input image, each of the first area and the second area covering a different sized area of the input image;” Cieplinski, ¶ [0019], Fig. 1A, discloses the detection of a face in an image may be based on the application of one or more classifiers to detect characteristic colors, textures, shapes, and other characteristic facial features in the image (e.g., features associated with eyes, noses, and mouths). The various classifiers may be applied to different portions of image 100 and may have different sizes and different angular alignments. Application of the various classifiers to the different portions of image 100 may result in several candidate regions 105 that are identified as a match for the particular classifier.)

inputting information on the first area and the second area to a recognition model; extracting respective features of the first area and the second area using the recognition model;” (Cieplinski, Fig. 1A, ¶ [0019], discloses inputting the image into face detector, detecting plurality of overlapping areas of different size to detect characteristic colors, textures, shapes, and other characteristic facial features in the image (e.g., features associated with eyes, noses, and mouths). various classifiers may be applied to different portions of image 100 and may have different sizes and different angular alignments. In this way, a feature detector may be more likely to detect a face that is rotated about the face-observer axis (in-plane rotation) or about a vertical or horizontal axis with respect to the image (out-of-plane rotation) as opposed to only detecting forward-looking faces. Application of the various classifiers to the different portions of image 100 may result in several candidate regions 105 that are identified as a match for the particular classifier.)

“and recognizing an object in the input image based on the respective features,” (Cieplinski, ¶[0019], Fig. 1A, detection of a face in an image may be based on the application of one or more classifiers to detect characteristic colors, textures, shapes, and other characteristic facial features in the image (e.g., features associated with eyes, noses, and mouths). The various classifiers may be applied to different portions of image 100 and may have different sizes and different angular alignments. In this way, a feature detector may be more likely to detect a face that is rotated about the face-observer axis (in-plane rotation) or about a vertical or horizontal axis with respect to the image (out-of-plane rotation) as opposed to only detecting forward-looking faces.)
Cieplinski does not explicitly disclose the following which would have been obvious in view of Santos from similar field of endeavor “the recognition model being the single recognition model;” (Examiner notes the single recognition model would be interpreted as a deep neural network, Santos column 2 lines 15-24 discloses CNNs
“the input information includes information on the first area inputted to a first input layer of the single recognition model, information on the second area inputted to a second input layer of the single recognition model, and information on the third area inputted to a third input layer of the single recognition model.” (Santos column 2 lines 15-24 discloses CNNs may have the following characteristics: a feed-forward artificial neural network where the individual neurons of the CNN are tiled in a manner such that the neurons respond to overlapping regions in a visual field; a neural network that includes multiple layers of small neuron collections that look at small portions of an input image, where the results are tiled to overlap and provide a better representation of the input image; and a neural network that can be used for image recognition.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Santos technique of using convolution neural networks to analyze images into Cieplinski technique to provide the known and expected uses and benefits of Santos technique over face recognition technique of Cieplinski. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Santos to Cieplinski in order to provide trustworthy systems to find a relevant image. (Refer to Santos column 1, lines 62-66.)

	Claim 11 has been analyzed and is rejected for the reasons indicated in claim 1 above. Additionally, the rationale and motivation to combine the Cieplinski and Santos references, presented in rejection of claim 1, apply to this claim.

Regarding Claims 2, in view of claims 1, Cieplinski as modified by Santos discloses “wherein the second area of the input image is within the first area of the input image.” (Examiner notes the limitation would be interpreted as the area’s being overlapping. Cieplinski, ¶ [0019], Fig. 1A, discloses the detection of a face in an image may be based on the application of one or more classifiers to detect characteristic colors, textures, shapes, and other characteristic facial features in the image (e.g., features associated with eyes, noses, and mouths). The various classifiers may be applied to different portions of image 100 and may have different sizes and different angular alignments. Application of the various classifiers to the different portions of image 100 may result in several candidate regions 105 that are identified as a match for the particular classifier. As is further illustrated in Fig. 1A, the candidate regions are overlapping candidate regions.)

Claim 13 has been analyzed and is rejected for the reasons indicated in claim 2 above. 

Regarding Claims 4, in view of claims 1, Cieplinski as modified by Santos discloses “wherein determining comprises determining a third area of the input image, the third area is a zoom-in area of the second area, information on the third area inputted to a third input layer of the single recognition model.” (Cieplinski, Figure 1A, ¶ [0019], discloses the detection of a face in an image may be based on the application of one or more classifiers to detect characteristic facial features in the image (e.g., features associated with eyes, noses, and mouths). The various classifiers may be applied to different portions of image 100 and may have different sizes and different angular alignments. Application of the various classifiers to the different portions of image 100 may result in several candidate regions 105 that are identified as a match for the particular classifier. As is further illustrated in Fig. 1A, the candidate regions are overlapping candidate regions.)
Claim 15 has been analyzed and is rejected for the reasons indicated in claim 4 above. 

Regarding Claims 5, in view of claims 4, Cieplinski as modified by Santos discloses “wherein the third area is a nose area.” (Cieplinski, Figure 1A, ¶ [0019], discloses the detection of a face in an image may be based on the application of one or more classifiers to detect characteristic facial features in the image (e.g., features associated with eyes, noses, and mouths). The various classifiers may be applied to different portions of image 100 and may have different sizes and different angular alignments. Application of the various classifiers to the different portions of image 100 may result in several candidate regions 105 that are identified as a match for the particular classifier. As is further illustrated in Fig. 1A, the candidate regions are overlapping candidate regions.)

Claim 16 has been analyzed and is rejected for the reasons indicated in claim 5 above. 

Regarding Claim 10, in view of claim 1, Cieplinski as modified by Santos discloses “wherein the input image is a face image.” (Cieplinski, ¶ [0019], Fig. 1A, disclosing a face detector being utilized to detect one or more faces in the image)



Regarding Claim 12, Cieplinski discloses “An apparatus for recognizing an object, the apparatus comprising: a memory storing computer-executable instructions; and at least one processor configured to execute the instructions to cause the apparatus to,” (Cieplinski, ¶ [0019], Fig. 1A, disclosing a face detector being utilized to detect one or more faces in the image)
“determine a first area and a second area in an input image, each of the first area and the second area covering a different sized area of the input image,” (Cieplinski, ¶ [0019], Fig. 1A, discloses the detection of a face in an image may be based on the application of one or more classifiers to detect characteristic colors, textures, shapes, and other characteristic facial features in the image (e.g., features associated with eyes, noses, and mouths). The various classifiers may be applied to different portions of image 100 and may have different sizes and different angular alignments. Application of the various classifiers to the different portions of image 100 may result in several candidate regions 105 that are identified as a match for the particular classifier.)
 input information on the first area to a recognition model and input information on the second area to he single recognition model, extract respective features of the first area and the second area using the recognition model,” (Cieplinski, Fig. 1A, ¶ [0019], discloses inputting the image into face detector, detecting plurality of overlapping areas of different size to detect characteristic colors, textures, shapes, and other characteristic facial features in the image (e.g., features associated with eyes, noses, and mouths). various classifiers may be applied to different portions of image 100 and may have different sizes and different angular alignments. In this way, a feature detector may be more likely to detect a face that is rotated about the face-observer axis (in-plane rotation) or about a vertical or horizontal axis with respect to the image (out-of-plane rotation) as opposed to only detecting forward-looking faces. Application of the various classifiers to the different portions of image 100 may result in several candidate regions 105 that are identified as a match for the particular classifier.)
 “and recognize an object in the input image based on the respective features,” (Cieplinski, ¶[0019], Fig. 1A, detection of a face in an image may be based on the application of one or more classifiers to detect characteristic colors, textures, shapes, and other characteristic facial features in the image (e.g., features associated with eyes, noses, and mouths). The various classifiers may be applied to different portions of image 100 and may have different sizes and different angular alignments. In this way, a feature detector may be more likely to detect a face that is rotated about the face-observer axis (in-plane rotation) or about a vertical or horizontal axis with respect to the image (out-of-plane rotation) as opposed to only detecting forward-looking faces.) 
Cieplinski does not explicitly disclose the following which would have been obvious in view of Santos from similar field of endeavor “the recognition model being the single recognition model;” (Examiner notes the single recognition model would be interpreted as a deep neural network, Santos column 2 lines 15-24 discloses CNNs
“the input information includes information on the first area inputted to a first input layer of the single recognition model, information on the second area inputted to a second input layer of the single recognition model, and information on the third area inputted to a third input layer of the single recognition model.” (Santos column 2 lines 15-24 discloses CNNs may have the following characteristics: a feed-forward artificial neural network where the individual neurons of the CNN are tiled in a manner such that the neurons respond to overlapping regions in a visual field; a neural network that includes multiple layers of small neuron collections that look at small portions of an input image, where the results are tiled to overlap and provide a better representation of the input image; and a neural network that can be used for image recognition.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Santos technique of using convolution neural networks to analyze images into Cieplinski technique to provide the known and expected uses and benefits of Santos technique over face recognition technique of Cieplinski. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Santos to Cieplinski in order to provide trustworthy systems to find a relevant image. (Refer to Santos column 1, lines 62-66.)



Claim(s) 3 and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cieplinski et al. (US 2014/0071308,) in view of Santos et al. (US 9,569,700,) further in view of Steinberg et al. (US 2016/0065861).

Regarding Claims 3, in view of claims 2, Cieplinski as modified by Santos does not explicitly disclose the following which would have been obvious in view of Steinberg from similar field of endeavor “wherein the first area is an entire face are and the second area is a zoom-in area.” (Refer to Steinberg figure 5, ¶[0198-0199] discloses locating the face and important features of the face. The user can zoom into the face area. )
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Steinberg technique of face detection into Cieplinski as modified by Santos technique to provide the known and expected uses and benefits of Steinberg technique over face recognition technique of Cieplinski as modified by Santos. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Steinberg to Cieplinski as modified by Santos in order to improve face detection and quality of images. (Refer to Steinberg paragraph [0019-0020].)

Claim 14 has been analyzed and is rejected for the reasons indicated in claim 3 above. Additionally, the rationale and motivation to combine the Cieplinski , Santos, Steinberg references, presented in rejection of claim 3, apply to this claim.

Claims 6-7, 9, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cieplinski et al. (US 2014/0071308,) in view Santos et al. (US 9,569,700), further in view of Garcia et al. (US 2008/0201282).

Regarding Claims 6, in view of claims 1, Cieplinski as modified by Santos discloses “wherein the single recognition model comprises” (Santos column 2 lines 15-24 discloses CNNs may have the following characteristics: a feed-forward artificial neural network where the individual neurons of the CNN are tiled in a manner such that the neurons respond to overlapping regions in a visual field; a neural network that includes multiple layers of small neuron collections that look at small portions of an input image, where the results are tiled to overlap and provide a better representation of the input image; and a neural network that can be used for image recognition.)
 Cieplinski as modified by Santos does not explicitly disclose the following which would have been obvious in view of Garcia from similar field of endeavor “at least one compression layer configured to compress the information on the first area and the information on the second area; ( Garcia, Figure 1, ¶[0075] discloses A sub-sampling layer S.sub.2 constituted by NS2 maps S.sub.2j. Each map S.sub.2j is connected 12.sub.j to a corresponding map C.sub.1i. Each neuron of a map S.sub.2j receives the average of M.sub.2.times.M.sub.2 neighboring elements 13 in the map C.sub.1i (receptive fields) as illustrated in greater detail in FIG. 2. Each neuron multiplies this average by a synaptic weight and adds a bias thereto. The synaptic weight and the bias, whose optimum values are determined in a learning phase, are shared by the set of neurons of each map S.sub.2j. The output of each neuron is obtained after passage into a sigmoid function. Each map S.sub.2j is sized H.sub.2.times.L.sub.2 where H.sub.2=H.sub.1/M.sub.2 and L.sub.2=L.sub.1/M.sub.2. for example, the layer S.sub.2 contains NS.sub.2=4 maps sized 25.times.20 with a sub-sampling 1 for NN.sub.2.times.NN.sub.2=2.times.2.)
 and at least one decompression layer configured to decompress the compressed information to determine the respective features.” (Garcia, Figure 1, discloses Each map R.sub.5m is sized H.times.L, which is the size of the input layer E.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Garcia technique of using Neural network to locate point of interest in images into Cieplinski as modified by Santos technique to provide the known and expected uses and benefits of Garcia technique over face recognition technique of Cieplinski as modified by Santos. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Garcia to Cieplinski as modified by Santos in order to provide a robust face detection even in affected image inputs. (Refer to Garcia paragraph [0010-0016].)
Claim 17 has been analyzed and is rejected for the reasons indicated in claim 6 above. Additionally, the rationale and motivation to combine the Cieplinski, Santos, and Garcia references, presented in rejection of claim 6, apply to this claim.

Regarding Claims 7, in view of claims 1, Cieplinski as modified by Santos does not explicitly disclose the following which would have been obvious in view of Garcia from similar field of endeavor “wherein the single recognition model comprises: a plurality of output layers configured to output the extracted features.” (Garcia ¶ [0072] discloses input layer E: this is a retina which is an image matrix sized H.times.L where H is the number of rows and L is the number of columns. The input layer E receives the elements of a same sized image zone H.times.L. Further ¶ [0079] discloses a layer R.sub.5 of maps, constituted by NR.sub.5 maps R.sub.5m, one for each point of interest chosen by the user (right eye, left eye, nose, mouth etc.). Each map R.sub.5m is connected to all the neurons of the layer N.sub.4. The neurons of a map R.sub.5m are sigmoid and each is connected to all the neurons of the layer N.sub.4. Each map R.sub.5m is sized H.times.L, which is the size of the input layer E. The value chosen for example is NR.sub.5=4 maps sized 56.times.46. after activation of the n3eural network, the position of the neuron 17.sub.1, 17.sub.2, 17.sub.3, 17.sub.4 with a maximum output in each map R.sub.5m corresponds to the position of the corresponding facial element in the image presented at input of the network.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Garcia technique of using Neural network to locate point of interest in images into Cieplinski as modified by Santos technique to provide the known and expected uses and benefits of Garcia technique over face recognition technique of Cieplinski as modified by Santos. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Garcia to Cieplinski as modified by Santos in order to provide a robust face detection even in affected image inputs. (Refer to Garcia paragraph [0010-0016].)

Claim 18 has been analyzed and is rejected for the reasons indicated in claim 7 above. Additionally, the rationale and motivation to combine the Cieplinski , Santos, and Garcia references, presented in rejection of claim 7, apply to this claim.

Regarding Claims 9, in view of claims 1, Cieplinski as modified by Santos does not explicitly disclose the following which would have been obvious in view of Garcia from similar field of endeavor “wherein the single recognition model is a model trained based on recognition results of respective recognition models associated with features of the input image”. (Garcia, ¶ [0072]-[0073] discloses an input layer E: this is a retina which is an image matrix sized H.times.L where H is the number of rows and L is the number of columns. The input layer E receives the elements of a same sized image zone H.times.L. Values of H=56 and L=46 are chosen. H.times.L is therefore also the size of the face images of the learning base used for the parametrizing of the neural network and of the face images in which it is desired to detect one or more facial elements. Further ¶s [0082], [0089], and [0091] disclose Once the maps D.sub.5m have been prepared, the input layer E and the layers C.sub.1, S.sub.2, C.sub.3, N.sub.4, and R.sub.5 of the neural network are activated one after the other. ¶ [0100] discloses Once the optimum values of the biases and synoptic weights have been determined, the neural network of FIG. 1 is ready to process any unspecified digital face image in order to extract therefrom the annotated points of interest in the images of the learning set T.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Garcia technique of using Neural network to locate point of interest in images into Cieplinski as modified by Santos technique to provide the known and expected uses and benefits of Garcia technique over face recognition technique of Cieplinski as modified by Santos. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Garcia to Cieplinski as modified by Santos in order to provide a robust face detection even in affected image inputs (Garcia paragraph [0010-0016].)

Claim 20 has been analyzed and is rejected for the reasons indicated in claim 9 above. Additionally, the rationale and motivation to combine the Cieplinski , Santos, Garcia references, presented in rejection of claim 9, apply to this claim.

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cieplinski et al. (US 2014/0071308,) in view of Santos et al. (US 9,569,700,) further in view of Sukegawa et al. (US 2013/0243274.)

Regarding Claims 8, in view of claims 1, Cieplinski as modified by Santos does not explicitly disclose the following which would have been obvious in view of Sukegawa form similar field of endeavor discloses “wherein the recognizing of the object comprises: determining a probability of a presence of an occlusion in a current area of the input image using the single recognition model; and applying a weight to a feature of the current area, the weight being determined based on the determined probability.” (Sukegawa, figures 7, 10, ¶[0021] The feature detector detects feature points each showing a feature of a part of the person from each of the person display areas extracted from the pieces of image data, and acquires reliability of each of the feature points showing the part. Further ¶[0058-0060] disclose the person feature point detector 106 determines the presence of a concealer based on whether a face display area of image data resembles to an image in which a concealer is worn, using a support vector machine or a discrimination analysis method, apart from the concealer determination standard storage 102. When it is determined that a concealer is present, the reliability determination module 111 decreases the reliability of a feature point that is thought to be concealed by the concealer. For example, when the person feature point detector 106 determines that sunglasses are worn, the reliability determination module 111 decreases the reliability of feature points concerning an eye (for example, the outer corner of an eye, the inner corner of an eye, and a pupil) and of information on the vicinity of an eyebrow. In another example, when it is determined that a mask is worn, the reliability determination module 111 decreases the reliability of feature points concerning a mouth and a nose. Further ¶[0081] discloses the correction module 107 performs weighting based on the reliability of the feature points included in the face display area, and then performs correction.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Sukegawa technique of face detection into Cieplinski as modified by Santos technique to provide the known and expected uses and benefits of Sukegawa technique over face recognition technique of Cieplinski as modified by Santos. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. 
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Sukegawa to Cieplinski as modified by Santos in order to provide reliable face detection system even in low resolution images. (Refer to Sukegawa paragraph [0004-0006].)

Claim 19 has been analyzed and is rejected for the reasons indicated in claim 8 above. Additionally, the rationale and motivation to combine the Cieplinski , Santos, and Sukegawa references, presented in rejection of claim 8, apply to this claim.



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/           Examiner, Art Unit 2661